It is not charged that either Albert Goodman, or any of his laymen employees, have attempted to practice in a court of law. His activities, which, by the relator are termed offensive, consist principally in negotiations for settlements in behalf of injured employees, or their representatives, and the giving of advice and filing of claims for adjustment of *Page 359 
compensation. Where negotiations have not resulted in settlements, he has also appeared in person before arbitrators and the Industrial Commission. It is admitted that when especially difficult questions of law or fact have occurred, or when appeals were taken to the circuit court, Goodman has employed a duly licensed attorney to advise or represent him.
The precise question involved in this proceeding is a new one in this State. The jurisdiction of this court to regulate the admission of attorneys to practice law, and to discipline or disbar them after admission, is an inherent right. (In re Day,181 Ill. 73.) Likewise in People v. Peoples Stock Yards StateBank, 344 Ill. 462, we said that "under the constitution of this State the judicial power is vested solely in the courts. * * * Included in this grant are all powers necessary for complete performance of the judicial functions." There we held that the power to license attorneys to practice in this State would be nugatory in the absence of power to control or punish unauthorized persons or corporations who presumed the right, and sought to usurp the privilege, of acting as attorneys. Acts performed outside of court by one not licensed to practice were held no less an usurpation of the function and privilege of an attorney than those attempted, or performed, in the court itself. These statements of the power of this court to punish for contempt have been approved and re-asserted in our later decisions. People v. Real Estate Tax-Payers, 354 Ill. 102; People
v. Motorists Ass'n, 354 id. 595; People v. Chicago Motor Club, 362 id. 50.
The information does not charge Goodman with the unauthorized practice of law in any court of record, nor does it charge him with unlawfully engaging attorneys to practice law for him. He is not charged with improper conduct in those cases where he employed licensed attorneys to appear for him in courts of record. It is not contended, or charged, that he ever held himself out as licensed *Page 360 
to practice law or offered himself, or any of his employees, to the public as qualified to institute or defend actions at law. The alleged improper conduct charged against him consists altogether of his varied activities in connection with claims arising under the Workmen's Compensation act. These activities were all confined to administrative matters. We have held that the duties and functions of arbitrators and the Industrial Commission are purely administrative and non-judicial in character. (Savoy Hotel Co. v. Industrial Board, 279 Ill. 329;Grand Trunk Western Railway Co. v. Industrial Com. 291 id. 167.) The preparation and filing of claims before the Industrial Commission does not involve or require any particular skill or knowledge, legal or otherwise. The claims are prepared on forms furnished for that purpose, much in the same manner as claims against estates or for the collection of insurance or pension claims. As we said in Grand Trunk Western Railway Co. v.Industrial Com. supra: "The act is almost automatic in practical working. The amounts to be paid are easy of computation and the person or persons to whom they shall be paid are fixed and certain."
Section 16 of the Workmen's Compensation act (Smith's Stat. 1935, chap. 48, par. 153,) recites in part: "The board shall make and publish rules and orders for carrying out the duties imposed upon it by law, which rules and orders shall be deemed primafacie reasonable and valid; and the process and procedure before the board shall be as simple and summary as reasonably may be." Section 17 of the same act also provides that "the board shall cause to be printed and furnished free of charge upon request by any employer or employee such blank forms as it shall deem requisite to facilitate or promote the efficient administration of this act," etc. It seems evident from these provisions that the legislature intended the proceedings before the Industrial Commission to be informal and easy of approach, and in fairness to both employer and employee was attempting to institute *Page 361 
a system which would both function promptly and inexpensively. In a recent decision (Goodman v. Beall, 130 Ohio, 427,) the Supreme Court of Ohio emphasized the informality of the proceedings before the Industrial Commission of that State, saying: "In the vast majority of instances no special skill is required in the preparation and presentation of claims. Ordinarily they consist of statements and affidavits submitted by the employer, the employee, or the latter's dependents, and by others having knowledge of the facts, accompanied by the reports of attending physicians or surgeons, on forms prepared and furnished by the commission. Frequently, the commission has its own representative conduct an independent investigation of the particular claim for the purpose of ascertaining the true situation, and sometimes there are informal oral hearings before a referee. Validity of the claim having been established, compensation is paid on the basis prescribed by the statutes, and the incident is closed. Since the inception of the Workmen's Compensation act, it has been common practice for laymen to assist an injured or diseased workman or his dependents in the submission of a claim. Often this is done as an accommodation by representatives of the employer or by representatives of an organization to which a claimant may belong, and such usually simple services are for the most part performed in an expeditious and satisfactory manner. In our judgment this is not the practice of law; but in so holding it is neither our intention nor purpose to modify the definition of the practice of law announced in the first paragraph of the syllabus of Land Title Abstract and Trust Co. v. Dworken,129 Ohio St. 23, 193 N.E. 650." The Ohio decision is in point and conforms to our own views of the subject matter. It also is in conformity with repeated expressions of the Federal judiciary, which has never exercised any authority or supervision over the practice before various Federal agencies or administrative courts or commissions. *Page 362 
Much reliance is placed by relator on our decision in People v.Peoples Stock Yards State Bank, supra, but the facts and law in that case are clearly distinguishable from those here presented. In that case it was charged and proved that the bank, a corporation, gave important legal advice and performed many legal services in courts of record through attorneys in its regular employ, charging and collecting the fees therefor and appropriating those fees to its own use and profit. There, attorneys were employed to advise clients in legal matters and to take any action necessary in matters connected with the law and the courts, while here, a layman has employed other laymen, or accountants, to assist him in filing claims, negotiating settlements and conducting hearings before a purely administrative board or body — the Industrial Commission.
In my opinion the motion to strike the information and to dismiss the petition should have been allowed.
Mr. JUSTICE JONES concurs in the above dissent.